Citation Nr: 1200305	
Decision Date: 01/05/12    Archive Date: 01/13/12

DOCKET NO.  08-35 586	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 40 percent for a low back disorder, described as chronic muscular pain superimposed on degenerative instability, lumbar spine, also claimed as back injury with collapsed disc.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Grabia, Counsel


INTRODUCTION

The Veteran served on active duty from November 1981 to April 1984.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon that granted service connection and awarded the Veteran a 40 percent rating for his low back disability.  

The Board notes that, in Rice v. Shinseki, the Court held that a TDIU claim is not separate and apart from an increased rating claim.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Instead, the Court held that a TDIU claim is an attempt to obtain an appropriate rating for a service-connected disability.  The Court also found in Rice that, when entitlement to a TDIU is raised during the adjudicatory process of the underlying disability, it is part of the claim for benefits for the underlying disability.  The Veteran's TDIU claim was reasonably raised by the record, including in the February 2008 VA examination.  See Rice v. Shinseki, 22 Vet. App. 447 (2009). 

The case is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran has claimed that he was unable to work due to his service connected low back disorder.  In a February 2008 VA examination he noted that he last worked in 2002 as a home care giver but cannot do that work now because of chronic back problems, as well as mental difficulty.  

The Board notes that the Veteran currently is service-connected only for a low back disorder, as described on the title page, which is rated as 40 percent disabling.  The Veteran's combined disability rating is currently 40 percent.  The Board however notes that the Veteran is currently pursuing additional service connection claims including service connection for a bilateral hearing loss.  

The Veteran applied for service connection for a low back disorder in August 2007
At that time he was homeless and had been admitted to the White City VAMC domiciliary for substance abuse treatment and medical support.

In a VAMC continuing care treatment plan in March 2008 it was noted that the Veteran had been granted service connection for his low back disorder during this admission in February 2008.  The clinician further noted that during this admission the Veteran had applied for SSD.

The record does not contain a Social Security Administration (SSA) benefits determination related to disability benefits.  The records related to any SSA determination are not associated with the claims file.  

VA must attempt to obtain relevant records from a Federal department or agency unless further attempts would be futile.  These records include medical and other records from SSA. See 38 C.F.R. § 3.159(c) (2).  In Murincsak v. Derwinski, 2 Vet. App. 363, 370 (1992), the CAVC found that VA's duty to assist specifically includes requesting information from other Federal departments.   In Baker v. West, 11 Vet. App. 163, 169 (1998), the CAVC further stated that VA is required to obtain evidence from other agencies, including decisions of the SSA.  Therefore, the Board finds that remand is necessary to obtain the outstanding SSA records.

A TDIU may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more. 38 C.F.R. §§ 3.340, 3.34l, 4.16(a) (2011).  The Board notes that the Veteran currently does not meet the schedular criteria for a TDIU.  However, TDIU can also be granted on an extraschedular basis.  38 C.F.R. § 4.16(b) (2011).
The issue of whether or not the Veteran is unemployable due to his service connected disability (disabilities) has been reasonably raised by the record.  However, the record is insufficient for the Board to make a determination as to TDIU.  Thus, remand is required.  The Board finds that a VA examination is necessary to address the extent to which the Veteran's service connected disability (disabilities) affects his ability to obtain and maintain substantially gainful employment.  The RO should also determine whether the Veteran is currently working.

Accordingly, the case is REMANDED for the following actions:

1.  The RO/AMC should obtain and associate with the file any SSA records related to his service-connected disabilities, to include any SSA decision granting disability benefits.  The RO should document all attempts to obtain these records.

2.  Obtain for inclusion in the claims folder complete private treatment records and VA clinical records, since February 2008 to the present, involving treatment relating to any and all of the Veteran's service-connected disabilities.  A copy of any letter sent to any private providers, and any reply, including all records obtained, should be included in the claims file.  If the RO/AMC is unable to obtain these records, then it must notify the Veteran in writing and provide him an opportunity to respond.

3.  The RO/AMC should contact the Veteran to determine if he is currently employed.  A determination of his current employment status must be made and entered into the claims file.

4.  Thereafter, afford the Veteran a VA medical examination in order to ascertain the nature and severity of the Veteran's low back disability.  The claims folder should be made available to the examiner in conjunction with the examination.  All necessary diagnostic tests should be conducted.  Complete range of motion testing of the lower back should be undertaken, and if present, the degree of resulting impairment, be it mild, moderate, or severe.  In addition, the examiner should also note any additional limitation of motion of the low back due to pain or flare-ups of pain, as supported by objective findings, and any additional limitation of motion due to weakness, excess fatigability, or incoordination.  The degree of additional motion loss, if any, should be set forth in degrees, to the extent possible.  All pertinent diagnoses should be fully set forth.

The examiner is also asked to furnish an opinion, with a complete supporting rationale, as to the following: 

Is it at least as likely as not (50 percent probability or more) that the Veteran's service-connected disability or disabilities, alone, preclude him from obtaining and maintaining substantially gainful employment, based on his educational and occupational background? When providing the opinion the examiner should not consider the Veteran's non service-connected disabilities or his age. 

The examiner is advised that the term as likely as not does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of unemployability as to find against unemployability.  More likely and as likely support unemployability; less likely weighs against the claim. 

5.  Notify the Veteran that it is his responsibility to report for the examination and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2011).  In the event that the Veteran does not report for the aforementioned examination, obtain documentation showing that notice scheduling the examination was sent to the last known address of record, and indicate whether any notice that was sent was returned as undeliverable.

6.  After completion of the above and any other development the RO/AMC should deem necessary, the RO should review the expanded record and readjudicate the appellate low back disorder claim and initially adjudicate the Veteran's claim for TDIU entitlement, based on all of the evidence of record, including that received into the record since preparation of the most recent supplemental statement of the case. 

The Veteran and his representative should be furnished an appropriate supplemental statement of the case, and should be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See
 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2011). 

